[J-24-2016] [MO: Saylor, C.J.]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                   MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 68 MAP 2015
                                              :
                      Appellant               :   Appeal from the Order of the Superior
                                              :   Court dated December 24, 2014 at No.
                                              :   1962 MDA 2013 vacating and
               v.                             :   remanding the Judgment of Sentence of
                                              :   the Court of Common Pleas of
                                              :   Lancaster County, Criminal Division,
MATTHEW BRYAN WOLFE,                          :   dated October 1, 2013 at No. CP-36-
                                              :   CR-5791-2012
                      Appellee                :
                                              :   ARGUED: November 18, 2015
                                              :   RESUBMITTED: January 20, 2016


                                  DISSENTING OPINION


JUSTICE TODD                                            DECIDED: June 20, 2016
         The United States Supreme Court in Alleyne v. United States1 specified that, to

satisfy the jury trial right in the Sixth Amendment to the United States Constitution, any

fact that triggers a mandatory minimum sentence must be (1) stated in the information;

(2) an element of the offense; (3) found by a jury; and (4) found beyond a reasonable

doubt.     Here, the fact that triggered the imposition of Appellee Matthew Wolfe’s

mandatory minimum sentence — that the victim was under the age of 16 — was (1)

stated in the information; (2) an element of the offense; (3) found by a jury; and (4)

found beyond a reasonable doubt. Accordingly, pursuant to Alleyne, Appellee’s rights

under the Sixth Amendment have been satisfied, he has suffered no constitutional

deprivation, and, thus, in my view, he is not entitled to relief. Having declined to engage


1
    133 S. Ct. 2151 (2013).
in this threshold assessment of constitutional deprivation before considering the impact

of our decision in Commonwealth v. Hopkins2 the majority has, in my respectful view,

improperly analyzed a foundational aspect of this constitutional question.       As the

Alleyne Court explained, “the essential Sixth Amendment inquiry is whether a fact is an

element of the crime.” Alleyne, 133 S. Ct. at 2162. Inexplicably, in striving to apply

Alleyne, which is founded on the Sixth Amendment right to a jury trial, the majority

ascribes no import to Appellee’s actual jury trial, instead myopically focusing on the

sentencing statute. And, if the majority deems Hopkins to dictate this focus, then it is

incumbent upon this Court to clarify Hopkins, but not to lay this case at the feet of

Alleyne.

         Moreover, even assuming, arguendo, as posited by the majority, that Appellee’s

sentence was imposed pursuant to a constitutionally violative statute, imposition of the

sentence in this case, where the jury found the triggering fact by a reasonable doubt, is

clearly harmless, and, thus, Appellee should not receive the windfall of a new

sentencing hearing. My reasoning follows.

         As noted by the majority, on October 1, 2013, the Court of Common Pleas of

Lancaster County imposed concurrent sentences for all of the crimes of which Appellee

was convicted, resulting in an aggregate sentence of 10 to 20 years imprisonment.

Relevant to this appeal, for each IDSI count, the trial court imposed a mandatory

minimum sentence of 10 years, pursuant to 42 Pa.C.S. § 9718(a)(1).

         Specifically, the criminal offense which led to Appellee’s conviction for IDSI

(victim less than 16 years of age) provides: “A person commits a felony of the first

degree when the person engages in deviate sexual intercourse with a complainant: . . .

who is less than 16 years of age and the person is four or more years older than the

2
    117 A.3d 247 (Pa. 2015).



                                     [J-24-2016] - 2
complainant and the complainant and person are not married to each other.”               18

Pa.C.S. § 3123(a)(7).     Based upon this conviction, the trial court imposed upon

Appellee the mandatory minimum sentence of ten years pursuant to 42 Pa.C.S. §

9718(a)(1), which provides: “A person convicted of the following offenses when the

victim is less than 16 years of age shall be sentenced to a mandatory term of

imprisonment as follows: . . . 18 Pa.C.S. § 3123 (relating to involuntary deviate sexual

intercourse) -- not less than ten years.”     42 Pa.C.S. § 9718(a)(1).      Thus, in these

unusual circumstances, the fact triggering the imposition of the mandatory minimum

sentence under Section 9718(a)(1) is the same fact that is necessary for a conviction

under Section 3123(a)(7).3 To properly analyze the issue in this appeal, one must first

understand the historical underpinnings of this area of the law.

       The Sixth Amendment to the United States Constitution, made applicable to the

States via the Fourteenth Amendment, provides that an accused enjoys the right to trial

by an impartial jury. U.S. Const. amend. VI. The United States Supreme Court’s Sixth

Amendment cases “have focused on when a given finding of fact is required to make a


3
  While the triggering fact for the mandatory minimum sentence under Section 9718 is,
in this case, the same fact that is an element of the underlying criminal offense at
Section 3123(a)(7), the vast majority of other criminal offenses referred to in Section
9718 follow the factual situation which gave rise to Alleyne, in that the fact that triggers
the mandatory minimum sentence is independent of the facts constituting the elements
of the underlying criminal offense. Indeed, of the 21 criminal offenses referenced in
Section 9718(a)(1) and (2), only three, 18 Pa.C.S. § 3123(a)(7), (b) and (c), subsume
the same factual predicate as that required for imposition of the mandatory minimum
sentence. Additionally, I note that the convictions themselves of four offenses, 18
Pa.C.S. § 3121(c) and (d), 18 Pa.C.S. § 3125(a)(7), and 18 Pa.C.S. § 3125(b), serve as
the necessary trigger for the mandatory minimum sentences provided in Section
9718(a)(3). Respecting this last situation, the issue of the validity under Alleyne of a
mandatory minimum sentence imposed simply on the basis of the conviction of an
underlying crime is raised in a petition for allowance of appeal that is currently before
our Court in Commonwealth v. Resto, 774 MAL 2015.



                                      [J-24-2016] - 3
defendant legally eligible for a more severe penalty.” Peugh v. United States, 133 S. Ct.
2072, 2088 (2013).

      While the Constitution mandates that a criminal conviction must “rest upon a jury

determination that the defendant is guilty of every element of the crime” in question

beyond a reasonable doubt, United States v. Gaudin, 515 U.S. 506, 510 (1995), early

United States Supreme Court caselaw permitted a judge to determine “sentencing

factors” without violating a defendant’s right to trial by jury.        See McMillan v.

Pennsylvania, 477 U.S. 79, 93 (1986). In Apprendi v. New Jersey, 530 U.S. 466 (2000),

however, the high Court overruled McMillan and held that any fact that increases a

defendant's sentence “beyond the prescribed statutory maximum” is an element for the

jury, regardless of the legislature's designation. Apprendi, 530 U.S. at 490.

      While Apprendi spoke to increasing a statutory maximum sentence, eleven years

later, in Alleyne, the Supreme Court concluded that “Apprendi applies with equal force

to facts increasing [a] mandatory minimum [sentence].” Alleyne, 133 S. Ct. at 2160

(emphasis added). In that case, in an opinion authored by Justice Clarence Thomas,

the Supreme Court explained that, under the Sixth Amendment, “[a]ny fact that, by law,

increases the penalty for a crime is an ‘element’ that must be submitted to the jury and

found beyond a reasonable doubt.” Alleyne, 133 S. Ct. at 2155. As a mandatory

minimum sentence increases the penalty for a crime, the Court extended this principle

and held that any fact that increases the mandatory minimum is an “element” that must

be submitted to the jury. Id. The trial judge in Alleyne had found by a preponderance of

the evidence that the defendant “brandish[ed]” a weapon, which increased the penalty

to which Alleyne was subjected.      As such, the high Court determined that the fact

triggering the mandatory minimum sentence was an element which had to be




                                     [J-24-2016] - 4
determined by the jury beyond a reasonable doubt; accordingly, it remanded the matter

for resentencing consistent with the jury’s verdict. Id. at 2163-64.4

       In reaching its conclusion, the Court conceptualized this Sixth Amendment right

in these circumstances by offering that the “facts increasing the legally prescribed floor

aggravate the punishment,” and, therefore, “the core crime and the fact triggering the

mandatory minimum sentence together constitute a new, aggravated crime, each

element of which must be submitted to the jury.” Id. at 2161 (emphasis original); see

also id. at 2162 (“When a finding of fact alters the legally prescribed punishment so as

to aggravate it, the fact necessarily forms a constituent part of a new offense and must

be submitted to the jury.”). With respect to principles of notice, the Court further opined

that “[d]efining facts that increase a mandatory statutory minimum to be part of the

substantive offense enables the defendant to predict the legally applicable penalty from

the face of the indictment” and “preserves the historic role of the jury as an intermediary

between the State and criminal defendants.” Id. at 2161. Accordingly, where the fact

which triggered the mandatory minimum sentence was not an element of the underlying

criminal offense, the Court conceptualized the creation of a new aggravated offense to

explain the constitutional import of the independent triggering fact leading to the

imposition of the mandatory minimum sentence for purposes of Sixth Amendment

protections. Thus, it is this fact-based inquiry underlying the constitutional protections

recognized in Alleyne that is the proper focus of a Sixth Amendment analysis. As noted

above, “the essential Sixth Amendment inquiry is whether a fact is an element of the

crime.” Alleyne, 133 S. Ct. at 2162.



4
  Although focusing on jury findings, the Supreme Court’s decision in Alleyne gave no
indication that its constitutional calculus would be any different if a judge, rather than a
jury, was the fact finder of guilt.



                                       [J-24-2016] - 5
       Initially, in the matter sub judice, and unlike in Alleyne, the fact which triggered

Appellee’s mandatory minimum sentence was an element of the underlying criminal

offense. Thus, before us is a foundationally distinct situation than that which served as

the basis of the constitutional rights recognized by the Alleyne Court, as the engine that

drove the Alleyne decision — an extra-offense fact necessary to the imposition of

mandatory minimum sentencing — is absent. Accordingly, the sentencing at issue sub

judice is legally distinct from the Alleyne scenario. Indeed, considering the underlying

factors that prompted the constitutional rights recognized in Alleyne and applying them

to this matter, in these limited circumstances, Appellee has received the benefit of every

constitutional right recognized by the high Court in Alleyne.

       First, Alleyne requires that a fact which increases the floor of a sentence be

considered an “element” of the overall crime, and must, therefore, be found by a jury

beyond a reasonable doubt. That is exactly what occurred in this case. Here, the

relevant element of the offense required that the victim be less than 16 years old, 18

Pa.C.S. § 3123(a)(7) — precisely the same factual determination necessary to impose

the mandatory minimum sentence under 18 Pa.C.S. § 9718. Thus, the triggering fact

(the Alleyne “element”) required to impose the mandatory minimum sentence was, by

definition, an element of the underlying offense which the Commonwealth had to prove,

and did prove, to a jury beyond a reasonable doubt.

       Second, regarding notice, the Alleyne Court emphasized that the core criminal

offense and the fact triggering the mandatory minimum sentence, together, constituted

a new aggravated crime and the triggering fact must be charged in the indictment as an

element of the new crime. The high Court explained that doing so would enable a




                                      [J-24-2016] - 6
defendant to predict the legally applicable penalty from the face of the indictment.5

Here, the triggering fact was charged in the indictment as it was an element of the crime

and, thus, Appellee knew from the indictment the applicable penalty, including the

possibility of an enhanced minimum sentence.           Contrary to the majority’s position,

because the fact triggering the mandatory minimum sentence was not an extra or

independent fact, but a fact already part of an element of the underlying criminal

offense, no “new, aggravated crime” was created as envisioned by the Alleyne Court.

Alleyne, 133 S. Ct. at 2161. As a result, Alleyne’s expressed concern about notice was

satisfied in this case.6

       My determination that Appellee suffered no constitutional deprivation under

Alleyne must nevertheless be reconciled with the seemingly categorical language of our

recent decision in Hopkins, which I authored. Indeed, at first blush, there appears to be

5
  The critical nature of this notice-giving function is in some doubt given that Apprendi-
type sentencing errors have been found to be susceptible to a harmless error analysis.
See infra.
6
   To the degree the majority suggests that notice of the decision to proceed under
Section 9718 was required under Alleyne and Hopkins, I disagree with such suggestion.
Majority Opinion at 3 (“the absence of a requirement for pretrial notice of aggravation is
in substantial tension with Alleyne”). All that is required under Alleyne is that the fact
that triggers the mandatory minimum sentence be an element of the substantive offense
so as to give notice of the legally applicable penalty. Alleyne, 133 S. Ct. at 2161
(“[d]efining facts that increase a mandatory statutory minimum to be part of the
substantive offense enables the defendant to predict the legally applicable penalty from
the face of the indictment”). As described above, Appellee had notice from the
indictment of the fact that, to be convicted under Section 3123(a)(7), the jury had to find
beyond a reasonable doubt that Appellee engaged in deviate sexual intercourse with
the victim who was less than 16 years of age, that the defendant was 4 or more years
older than the victim, and that the defendant and the victim were not married. 18
Pa.C.S. § 3123(a)(7). The trigger for imposition of the mandatory minimum sentence
under Section 9718(a)(1) was a conviction under Section 3123(a)(7), where the victim
was less than 16 years of age. 42 Pa.C.S. § 9718(a)(1). Thus, Appellee could have
predicted the legally applicable penalty from the face of the indictment, thereby
satisfying Alleyne.



                                     [J-24-2016] - 7
tension between a conclusion that Appellee’s constitutional rights under Alleyne were

preserved, and the fact that Appellee’s mandatory minimum sentence was imposed

pursuant to Section 42 Pa.C.S. § 9718(a)(1) — a statute similar in structure to 18

Pa.C.S. § 6317, which we found in Hopkins to be constitutionally infirm under Alleyne.

Nevertheless, upon closer scrutiny, there is no such tension in these circumstances.

       In Hopkins, the Commonwealth sought the mandatory minimum sentence under

18 Pa.C.S. § 6317, which imposes a mandatory minimum sentence of two years

imprisonment upon a defendant for a conviction of delivery or possession with intent to

deliver a controlled substance where the offense occurs within 1,000 feet of, inter alia, a

school. Prior to sentencing, the trial court declared Section 6317 to be unconstitutional

in its entirety, finding the statute placed the fact-finding function of whether the crime

occurred within 1,000 feet of a school in the hands of the sentencing court and allowed

such fact to be found by the preponderance of the evidence. The Commonwealth in

Hopkins conceded that certain provisions of Section 6317 were violative of Alleyne, and,

thus, unconstitutional, but believed that its remaining provisions were severable and

remained viable, or that special interrogatories could cure the statute’s constitutional

infirmity. Our Court agreed that, indeed, various provisions of the mandatory minimum

sentencing statute were violative of Alleyne, but determined that the remaining

constitutional provisions were not severable, as, standing alone, they were incomplete

and incapable of vindication in accord with legislative intent. Thus, based upon the

issue before the Court, we affirmed the trial court’s determination, finding Section 6317

to be constitutionally deficient, as it failed to provide the due process and Sixth

Amendment rights accorded a defendant under Alleyne.

      All our decisions, including those involving constitutional rights, must be read

against their facts and against the challenge presented. Commonwealth v. Hale, 128




                                     [J-24-2016] - 8
A.3d 781, 785 n.6 (Pa. 2015). In particular, in Hopkins, we did not address sentencing

provisions such as Section 9718 which, while structurally the same as Section 6317,

apply to crimes critically distinct from the one at issue in Hopkins.7 That is, we were not

presented in Hopkins with the fortuity of a mandatory sentence triggered by a

sentencing fact where that same fact was nonetheless an element of the offense to

which the mandatory sentencing statute applied. Rather, at issue in Hopkins was an

offense which, unlike here, did not contain as an element the fact triggering the

enhanced mandatory minimum sentence — a classic Alleyne situation.

      Importantly, any sentence imposed in Hopkins pursuant to 18 Pa.C.S. § 6317(a)

would have been constitutionally infirm under Alleyne because the crime charged

therein did not include as an element the sentencing fact triggering Section 6317’s

mandatory minimum sentence, and so would have resulted in a violation of Alleyne’s

proof and notice requirements.      Moreover, we eschewed judicially creating a new

aggravated offense that included the sentencing fact as an element of the crime, as that

outcome was specifically forsworn by the legislature. See 18 Pa.C.S. § 6317(b) (“The

provisions of this section shall not be an element of the crime.”). Thus, we held that

Section 6317 was infirm. Finally, as the trial court in Hopkins struck the mandatory

minimum sentencing statute as violative of Alleyne prior to imposing any enhanced

sentence, no harmless error analysis was raised or implicated in Hopkins.



7
  As indicated above, the underlying offense in Hopkins was a conviction for possession
with intent to deliver a controlled substance, 35 P.S. § 780-113(a)(30), which does not
contain as an element the situs of the crime, and the mandatory minimum sentencing
statute which imposed an enhanced sentence if the delivery of drugs supporting the
conviction occurred within 1,000 feet of, inter alia, a school. 18 Pa.C.S. § 6317.
Further, the only other offense for which Section 6317’s mandatory minimum sentence
was applicable was 35 P.S. § 780-113(a)(14), which also contained no reference to
location.



                                     [J-24-2016] - 9
      By contrast, herein, Appellee was charged and convicted of an offense which

includes as an element the sentencing fact triggering the mandatory minimum sentence

in Section 9718 — that is, to convict Appellee of 18 Pa.C.S. § 3123(a)(7), the jury had to

find beyond a reasonable doubt that the victim was less than 16 years old. As a result,

despite the existence of provisions in Section 9718 which are suspect under Alleyne

and Hopkins, they do not manifest an Alleyne violation in this case. In other words, the

structure of the criminal offense in this case ensures that Alleyne’s mandates will be

satisfied. That the judge presumably also found the triggering fact by a preponderance

of the evidence per Section 9718 — a pro forma act given the jury’s finding the same

fact beyond a reasonable doubt — is immaterial under Alleyne; indeed, the majority

cites nothing to suggest the Alleyne Court was concerned about a judge making factual

findings redundant to those of the jury. While we concluded in Hopkins that this “proof

at sentencing” provision was not subject to severance in the circumstances presented in

Hopkins, here, the mere existence of such a provision in the sentencing statute does

not make a sentence that was imposed in accord with Alleyne unconstitutional. The

focus for purposes of Alleyne is not on the sentencing statute, but, rather, on whether a

defendant has been denied his or her right to a trial by jury on the facts triggering a

sentence.   Here, in these circumstances, Appellee has not.         In short, Appellee’s

mandatory minimum sentence was imposed by a trial court pursuant to the authority of

Section 9718 in a manner that, in these circumstances, fully comports with Alleyne.8

      Indeed, in my view, we did not intend to suggest in Hopkins that an Alleyne

analysis of a mandatory minimum sentence may be conducted in a vacuum, without

consideration of the elements of the underlying criminal offense of which the defendant

8
  In comparison, as noted above, there are numerous crimes also triggering Section
9718’s mandatory minimum sentences which arguably would result in a sentence
violative of Alleyne. See supra note 3.



                                    [J-24-2016] - 10
was convicted. Further, in determining that the sentencing statute at issue in Hopkins

failed to provide the protections mandated by Alleyne, we neither announced a

categorical holding of facial unconstitutionality of all mandatory minimum statutes nor

suggested that all mandatory minimum statutes were unconstitutional under all

circumstances.    Rather, the predicate in Hopkins was a mandatory minimum statute

triggered by a factual determination not an element of the underlying crime.

       Moreover, the majority misinterprets Hopkins’ severability analysis. See Majority

Opinion at 16. A severability analysis is implicated only where a statute reveals a

constitutional (or other) infirmity.    In Hopkins, given the crime charged and the

provisions of 18 Pa.C.S. § 6317, an Alleyne violation was manifest. By contrast, here,

there is no Alleyne violation. As a result, there is no need to engage in any severability

analysis regarding Section 9718. In essence, the approach taken by the majority “puts

the cart before the horse” — finding Section 9718 to be non-severable and infirm

without first identifying the constitutional violation to which Appellee was subjected.

Moreover, whatever tension exists, as a matter of legislative intent, between the

provisions of Section 3123(a)(7) and Section 9718 need not be resolved in order to

conclude that Appellee’s sentence was constitutional.9

9
  More specifically, because the fact triggering the mandatory minimum sentence is
already an element of the underlying crime, it is unnecessary to contemplate whether
Alleyne’s conceptualization of a distinct aggravated substantive offense would conflict
with legislative intent, as we did in Hopkins, where the legislature specifically indicated
that the fact triggering the mandatory minimum sentence was not to be to an element of
a crime. Cf. Hopkins, 117 A.3d at 259. Again, the fact required for the mandatory
minimum sentence is already part of the underlying offense which was required to be
proven to a jury beyond a reasonable doubt. Likewise, we need not contemplate
substituting procedures beyond those prescribed in the sentencing statute, or redrafting
sentencing legislation. Cf. id. at 261 (“It is beyond our province to, in essence, rewrite
Section 6317 to transform its sentencing commands, whether by utilizing special
verdicts or otherwise, into a new substantive offense, contrary to the express legislative
intent to the contrary.”). As, in these admittedly unique circumstances, the existing
(continuedL)

                                       [J-24-2016] - 11
       In my view, a challenge to a sentence or sentencing scheme based upon Alleyne

must be considered in the context of the underlying criminal offense, as the basis for

finding a violation under Alleyne, and, thus, Hopkins, is a mandatory minimum sentence

triggered by a fact found not by a jury beyond a reasonable doubt and without prior

notice. Yet, the majority finds Appellee is entitled to relief because, although Appellee’s

Sixth Amendment rights were preserved “in the abstract” given that a jury found beyond

a reasonable doubt the charged element that the victim was less than 16 years old, see

Majority Opinion at 17, his Sixth Amendment jury trial rights were nonetheless impaired

because a sentencing judge redundantly found this same fact by a lesser burden of

proof. I can find no support in Alleyne for this analysis.

       Finally, assuming arguendo, Section 9718 is infirm, while the majority rejects the

application of a harmless error analysis, both state and federal courts which have

considered this Sixth Amendment issue have embraced a harmless error analysis, and I

find this case easily satisfies harmless error criteria. First, there is a strong presumption

that constitutional errors permit a harmless error analysis. Based on its determination

that Apprendi violations are subject to a harmless error analysis, Washington v.

Recuenco, 548 U.S. 212, 218-22 (2006) (finding a failure to submit a sentencing factor

to the jury, like the failure to submit an element to the jury, is not structural and, thus, is

subject to a harmless error analysis), and, as Alleyne is an extension of the Apprendi

doctrine, the United States Supreme Court will most certainly apply a harmless error

analysis to violations of Alleyne. Numerous state and federal courts have already done



(Lcontinued)
sentencing legislation may be applied in a constitutional manner, there is no Alleyne
violation. As such, contrary to the majority’s approach, our decision in Hopkins does not
necessitate a finding that the statute under which Appellee was sentenced is fatally
invalid.



                                      [J-24-2016] - 12
so. See Lightfoot v. State, 152 So. 3d 445 (Ala. 2013); Arizona v. Lizardi, 323 P.3d 1152

(Ariz. App. 2014); Britten v. State, 181 So. 3d 1215 (Fla. App. 2015); State v. Willan, 41
N.E.3d 366 (Ohio 2015); United States v. Harakaly, 734 F.3d 88 (1st Cir. 2013); United

States v. Lewis, 802 F.3d 449 (3d Cir. 2015); United States v. Mack, 729 F.3d 594 (6th

Cir. 2013); United States v. Lara-Ruiz, 721 F.3d 554 (8th Cir. 2013); United States v.

Carr, 761 F.3d 1068 (9th Cir. 2014); United States v. Payne, 763 F.3d 1301 (11th Cir.

2014).    Indeed, certain of these decisions have embraced a broad harmless error

analysis, finding any error to be harmless where a rational jury would have found the

triggering fact in light of overwhelming evidence. See, e.g., Britten; Willan; Harakaly;

Mack; Payne.     Of course, assessment of the broadest harmless error approach is

unnecessary here, where a jury actually found beyond a reasonable doubt the triggering

fact.

         Regardless, these tribunals’ approach supports a determination that the

imposition of a sentence in violation of Alleyne does not require resentencing in all

circumstances. Indeed, the majority’s rejection of a harmless error analysis will result in

an undeserved windfall to certain defendants. This is especially true in the matter sub

judice, as here, even accepting, arguendo, that the sentencing statute does not, by its

terms, provide the protections announced in Alleyne, Appellee has received all that

Alleyne requires. Accordingly, any error in sentencing was harmless. To sharpen the

point, our Court has pending before it an appeal in which a conviction for the rape of a

child, less than 13 years of age, 18 Pa.C.S. § 3121(c), serves as the factual trigger for a

mandatory minimum sentence of not less than 10 years imprisonment under Section

9718. 42 Pa.C.S. § 9718(a)(3); see supra note 3. Thus, a conviction of the offense

itself is trigger for the mandatory minimum sentence.           Yet, even in this most

straightforward of cases, where the underlying conviction itself is the trigger for a




                                     [J-24-2016] - 13
mandatory minimum sentence, under the majority’s approach, the defendant will argue

entitlement to a new sentencing hearing.     In my view, the majority’s rejection of a

harmless error analysis herein is inconsistent with the teachings of Alleyne, subsequent

state and federal caselaw, and common sense.

      Accordingly, for the above-stated reasons, I respectfully dissent.

      Justice Dougherty joins this dissenting opinion.




                                    [J-24-2016] - 14